DETAILED ACTION
The amendment and response filed 3-9-2022 has been entered into the record.  Claims 88-105 are pending.  Claims 83, 84, 88-90, 91 (in part), 92, 95, 98-100 and 105 are under examination.

The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of SEQ ID NO:32 the reply filed on 1-29-2021 is acknowledged. 
Claims 96, 97 and 101-104 are withdrawn from consideration as drawn to a non-elected invention.  Claims 85-87, 91 (in part), 93 and 94 are withdrawn as non-elected species of Group I.  Claims 83, 84, 88-90, 91 (in part), 92, 95, 98-100 and 105 are under examination.

Objection/Rejections Withdrawn
The objection to the specification is withdrawn in view of the amendment to the claims.

Rejections Maintained
Claim 91 is objected to as depending from a rejected base claim. Inasmuch as, the independent claim remains rejected under art, the claim remains objected to as including non-elected subject material.
 
Claims 83, 84, 88-90, 95, 98-100 and 105 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/079000 A1 (THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA) 14 June 2012 in view of  WO 2011/020155 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 24 February 2011, WO 2011/075789 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 30 June 2011, and BARDEN, J.A. et al., "Non-functional P2X7: a novel and ubiquitous target in human cancer", Journal of Clinical & Cellular Immunology, 2014, Vol. 5:4 (all of record) for reasons made of record in the Office Action mailed 12-9-2021.
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that one skilled in the art would not have been motivated to select the non-functional P2X7 receptor as a CAR target and would not have had a reasonable expectation that cells expressing the CARs of the instant claims could be successfully used to treat cancer and that the such is unexpected as demonstrated by the declaration of Julian Barden.
Applicant argues that WO 2012/079000 discloses over 100 “alleged” CAR target antigens, 13 are disclosed as particularly preferred  and exemplified CD19 which is not tumor specific antigen, but a lineage specific antigen.  It is noted that the lineage specific antigen is also broadly a tumor antigen because it is an antigen found on tumors and a CAR target.       Applicant mischaracterizes that over 100 CAR target antigens as “alleged”.  These CAR target antigens are specifically and explicitly disclosed by WO 2012/079000 as useful CAR targets.  It is well established that particular preferred embodiments and working examples do not teach away from a broader disclosure of  the use of antigen binding domains wither the binding domain is specific for a tumor-specific antigen or tumor associated antigen. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).    Moreover, WO 2012/079000 teaches that the tumor antigen is associated with a solid tumor.  There is nothing that discourages from the use of tumor antigens.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the prior art combination does teach the specific combination and multiple references teach the use of antigen binding domains binding the non-functional P2X7 receptors on the surface of tumor cells.  Moreover, one skilled in the art would have been drawn to the “pan specific” ubiquitous target in cancer, by the mere fact that it is pan-specific and that selective targeting thereof provides for exquisite discrimination between normal cells and those expressing non-functional receptors.  Since the nonfunctional receptor is express ubiquitously on the surface of cancer cells, has the potential to be a novel and broad therapeutic agent (see Braden, 2014, page 1, column 1, third paragraph).   Therefore, Applicant’s arguments drawn to the references as individually not teaching the nfP2X7 receptor as a target individually, is inapposite.  Applicant argues that one skilled in the art would not have considered it feasible to target surface neoantigens via CAR T cells.  Applicant argues that lineage specific targets were believed by one skilled in the art were the most suitable CAR target.  This is not persuasive, it in now way teaches away from the broader use of nfP2X7 as a cancer target as taught by each of WO 2011/020155 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 24 February 2011, WO 2011/075789 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 30 June 2011, and BARDEN, J.A. et al., "Non-functional P2X7: a novel and ubiquitous target in human cancer", Journal of Clinical & Cellular Immunology, 2014, Vol. 5:4.  Applicant argues that tumor associated antigens had a different issue of propensity for on-target off tumor” adverse effects.  This is precisely the reason one skilled in the art would have reached to the nfP2X7 as that selective targeting thereof provides for exquisite discrimination between normal cells and those expressing non-functional receptors as taught by Barden et al supra and WO 2011/0201055, pages 70 to 73) where the art specifically indicated the non-functional receptor as a target for immune therapy as selectively expressed on neoplastic or preneoplastic cells such as lymphoma cells, but not on normal cells.  Additionally, WO 2011/075789 teach the use of the antibodies, fragments and fusions thereof for a pharmaceutical composition in the treatment of cancer.  Thus, the nfP2Xy as an immune target was well established in the art at the time of the invention.  The fact that it may be one of a few known neoantigens, does not discourage its targeting as is explicitly taught by the art using an immune mechanism.  Applicants arguments regarding Li and Zhao et al are therefore not persuasive as the nfP2X7 was specifically known to have the characteristics that Li and Zhao et al said were desirable.  Applicant argues that most neoantigens are not accessible and that targeting is not possible.  This is not persuasive as it was well established in the art as combined and in each of the secondary reference that the nfP2X7 was cell surface expressed and could be targeted.  Applicant argues Li and Zhao et al teach that it is not feasible to target neoantigens by standard cars that can only recognize surface antigens.  Applicant’s reliance on this passage is not persuasive because Li and Zhao et al are discussing neoantigens that are intracellular neoantigens and as such standard CARs directed to the cell surface will not bind.  The nfP2X7 is cell surface expressed and as such the teaching as it relates to intracellular neoantigens is misplaced and not appropriate for a cell surface expressed antigen.  Li and Zhao et al, does not teach away from using a surface expressed cancer antigen.  The use thereof specifically suggested for immune targeting by WO 2011/020155 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 24 February 2011, WO 2011/075789 A1 (BIOSCEPTRE INTERNATIONAL LIMITED) 30 June 2011.  Barden 2014 specifically directs one to this surface expressed neoantigen as a target.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Given the all the facts of record, there is no hindsight reconstruction.  Applicant argues that there is no reasonable expectation of success that the CAR would be an effective therapeutic as none of the references disclose an anti-nfP2X7 CAR as an effective target.  This is not persuasive as conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  The references as combined provide for a detailed enabling methodology to produce the invention.  The fact that the art made a CAR, albeit to a different surface antigen, indicates a reasonable expectation of success.  Applicant argues that the use of CAR T cell for the treatment of solid tumors is unpredictable. First, it is noted that  WO 2011/0201055, pages 70 to 73 teaches where the art specifically indicated the non-functional receptor as a target for immune therapy as selectively expressed on neoplastic or preneoplastic cells such as lymphoma cells, which Applicant’s arguments say is successful.  It is also noted that animal models have demonstrated treatment of solid tumors expressing cell surface antigens with CAR T cells.  Gade et al (Cancer Res 2005, 65(19):9080-9088) teaches animal models to assess the therapeutic efficacy of human peripheral blood T lymphocytes targeted to prostate-specific membrane antigen (PMSA) an antigen expressed in prostate cancer cells and the neovasculature of various solid tumors.  In three tumor models, orthotopic, subcutaneous and pulmonary they show that PMSA targeted T cells effectively eliminate prostate cancer.  Tumor eradication was directly proportional to the in vivo effector-to-tumor cell ratio (see abstract).  that in an animal model of prostate cancer bearing established prostate cancer.  Srivasta et al is also not persuasive as nfP2X7 was recognized to be a neoantigen tumor target specific.  Animal models have demonstrated that prostate tumor cancer animal models can be successfully targeted using CAR T cells directed to a surface antigen.  Additionally, it was known in the art that nfP2X7 was selectively expressed on neoplastic or preneoplastic cells such as lymphoma cells, a target that Sirvastava et al teaches has remarkable success.  Sirvastava et al teach that “The principle that T cells that are genetically modified to express novel synthetic CARs can effectively treat advanced refractory cancers has been established...” (page 500, column 2, last paragraph).  The are need only provide for a reasonable expectation of success, not an absolute predictability.  Applicant also argues Newick et al that the tumor microenvironment presents many problems for CAR T cells.  However, CAR T cells have been demonstrated to treat solid tumors in tumor cell models.  Finally, Applicant argues a quote from Dr. Rosenberg that to identify unique antigens on the surface of solid tumors have been largely unsuccessful and that an overwhelming majority reside internal to the tumor cell.  This again is not persuasive as (1) it was well established in the art that the nfP2X7 neoantigen was expressed at the cell surface and accessible by antibodies and fusions proteins thereof and (2) that Braden et al teach that the neoantigen was a “novel and ubiquitous target in human cancer”.  As such, none of the cited references teach away because it was known at the time that the neoantigen was a suitable target because it was not all of the things relied upon by Applicant in their arguments.  None of the references are persuasive as they are not directed to a surface neoantigen that was known to be expressed on the surface of tumor cells but not normal cells.  With regard to Applicant argument that there is no suggestion to combine  The courts have held  “In contrast to the characterization of some commentators, the suggestion test is not a rigid categorical rule.   The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.  In re Dembiczak, 175 F.3d 994, 999 (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 (Fed. Cir. 1997), " there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention.  Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006).  Here the art identifies a neoantigen target, nfP2X7 having desirable properties, for immune targeting for the treatment of cancer.
Applicant also presents a Declaration by Julian Barden to establish that the CARs can effectively target solid tumors in vivo, an unexpected result.  The fact that CARs can effectively target solid tumors in vivo, prostate tumors specifically, and the PC3 tumor cells of the declaration was known to the art using an anti-PMSA CAR T cells in Gade et al as set forth supra (see page 9080, abstract and Discussion).  Thus, while the art did not reduce to practice and provide efficacy data, the result is not unexpected.  Grade et al teach that T cells were shown to mediate in vivo tumor elimination in other studies targeting subcutaneous or medullary prostate tumors.  Therefore, it is not unexpected that CAR T cells and effectively target a surface antigen on a solid tumor like prostate cancer as such was exemplified in the art using other CAR T cells directed to other surface antigens.  The Barden Declaration is also not persuasive because (1) Declarant did not perform the studies and therefore cannot attest to the specifics thereof, (2) it refer(s) only to the referenced application and not to the individual claims of the application or any particular embodiment thereof.  The particulars with respect to the particular individual parts of the chimeric antigen receptor are not set forth, CD3+ cells are not disclosed in the specification as filed and the data in Figure 1 is incomprehensible.  The individual lines are not decipherable, the legend references colors which cannot be ascertained in greyscale.  Finally,  there is no showing that the objective evidence of nonobviousness that is commensurate in scope with the claims.  See MPEP § 716.  
The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). In other words, each piece of rebuttal evidence should not be evaluated for its ability to knockdown the prima facie case. All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988).
The rejection is maintained for reasons made of record.

	


Status of Claims
Claims 83, 84, 88-90, 95, 98-100 and 105 stand rejected. Claim 91 is objected to as incorporating non-elected subject material. Claim 92 is objected to as depending from a rejected base claim.  All other claims stand withdrawn from consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Patricia Duffy/Primary Examiner, Art Unit 1645